Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered February 17, 2012, denying the petition to annul a determination of respondent New York City Board of Collective Bargaining (BCB), dated January 5, 2011, which denied petitioner’s improper practice petition, and granting the BCB’s cross motion to dismiss the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
BCB’s determination was neither arbitrary and capricious, *617contrary to law, nor an abuse of discretion (see CPLR 7803 [3]; Matter of New York City Dept. of Sanitation v MacDonald, 87 NY2d 650, 656 [1996]). Respondent New York City Fire Department’s decision to alter the job requirements for the position of fire company chauffeur was within the sound exercise of its managerial discretion (see Administrative Code of City of NY § 12-307 [b]; Matter of Caruso v Anderson, 138 Misc 2d 719 [Sup Ct, NY County 1987], affd 145 AD2d 1004 [1st Dept 1988], lv denied 73 NY2d 709 [1989]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.E, Andrias, Saxe, Manzanet-Daniels and Gische, JJ.